                 Case 2:18-cv-00629-RAJ Document 35 Filed 02/08/21 Page 1 of 2




1                                                          HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8
                               UNITED STATES DISTRICT COURT
9                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
10
     DANNY GILES,
11
                     Petitioner,
12                                                       Case No. 2:18-cv-00629-RAJ
            v.
13                                                       ORDER DENYING PETITION
     DAN WHITE,                                          FOR WRIT OF HABEAS
14                                                       CORPUS
                     Respondent.
15
16
17         Having reviewed the Report and Recommendation of the Honorable Mary Alice

18   Theiler, United States Magistrate Judge, any objections or responses thereto, and the

19   remaining record, the Court finds and ORDERS:

20         (1) The Court ADOPTS the Report and Recommendation (Dkt. # 27);

21         (2) Petitioner’s petition for writ of habeas corpus (Dkt. # 3) is DENIED, and this

22                action is DISMISSED with prejudice;

23         (3) In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the

24                United States District Courts, a certificate of appealability is DENIED;

25
26
27
28   ORDER – 1
            Case 2:18-cv-00629-RAJ Document 35 Filed 02/08/21 Page 2 of 2




          (4) The Clerk is directed to send copies of this Order to petitioner, to counsel for
1
             respondent, and to the Honorable Mary Alice Theiler.
2
3
          DATED this 8th day of February, 2021.
4
5
6
7
                                                     A
                                                     The Honorable Richard A. Jones
8
                                                     United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 2
